ELY, Circuit Judge
(concurring):
I concur in the result reached by my Brothers.
I am inclined to the view, however, that the majority needlessly complicates the analysis by concentrating on when the transactions in question were completed in an effort to deal with the appellants’ argument that Lewelling was no more than an “aborted seller.”
The District Court found that Lewelling had the power to reject any of the “purchases” made by Smither and that Lewelling’s subsequent oral approvals by telephone constituted “ratifications.” This, I believe, comports with the realities of the arrangement. Accordingly, I would hold that Smither’s representations and failure to reveal the insider source of the securities were “connected” with the various purchases, despite the fact that such events post*1282dated, in a calendar sense, the “purchases” by Smither. This would obviate the need to engage in unnecessary and artificial attempts to define when the “purchase transactions” were consummated. Moreover, I submit that, unlike the majority’s rather circuitous reasoning, my approach, while simpler, is the truest “direct route” to the appropriate result.